Citation Nr: 9928992	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  95-01 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for spondylolisthesis 
and degenerative disc disease (DDD) at L4-L5 and L5-S1, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from June 1972 to April 
1974.

This appeal arose from a July 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
spondylolisthesis and degenerative disc disease (DDD) at L4-
L5 and L5-S1, assigning it a 10 percent disability 
evaluation.  In June 1996, a rating action was issued which 
increased the disability evaluation to 20 percent, effective 
the date of the award of service connection.  In February 
1997, this issue was remanded to the RO by the Board of 
Veterans' Appeals (Board) for additional development.  In 
March 1999, the veteran and his representative were informed 
by a supplemental statement of the case of the continued 
denial of the benefit sought.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

The veteran's service-connected spondylolisthesis and 
degenerative disc disease (DDD) at L4-L5 and L5-S1 is 
manifested by complaints of intermittent low back pain, 
accompanied by reports of occasional numbness and radiation 
into the lower extremities, with objective evidence of pain 
on extension.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the service-connected spondylolisthesis and degenerative disc 
disease (DDD) at L4-L5 and L5-S1 have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, Codes 1003, 
5010, 5293, 5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1998).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1998).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

According to the applicable criteria, arthritis due to 
trauma, substantiated by x-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. Part 4, Code 5010 (1998).  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(1998).

A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. Part, Code 5293 
(1998).

A 20 percent evaluation is warranted for lumbosacral strain 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. Part 4, Code 5295 (1998).

In the instant case, the Board had granted entitlement to 
service connection for spondylolisthesis and degenerative 
disc disease (DDD) at L4-L5 and L5-S1 in a decision rendered 
in June 1994.  A March 1993 VA examination had revealed 
forward flexion of 100 degrees; extension of 40 degrees; 
bilateral lateral flexion of 25 degrees; and bilateral 
rotation of 30 degrees.  He displayed normal strength in both 
upper and lower extremities.  There was no evidence of muscle 
atrophy in the lower extremities.

The veteran was examined by a private physiatrist in February 
1995.  He continued to complain of frequent attacks of pain 
of moderate severity, which greatly limited his ability to 
work as a carpenter.  The objective examination noted a 
minimal decrease in trunk flexion, bilateral lateral flexion 
and a moderate decrease in lumbar extension.  He had much 
difficulty with forward flexion, reporting pain.  He also 
exhibited pain upon assuming an upright position from a 
forward flexed position.  His lower extremities displayed 
good strength, which was limited by pain referred to the 
back.  Reflexes and sensation appeared to be normal and 
symmetric.  His pain was noted to be consistent with L5 
radiculitis.  He was able to walk and stand frequently, as 
well as to statically bend, overhead reach-crawl, 
repetitively bend, statically squat, ladder-climb, forward 
reach, push, pull and twist; however, he had enough pain that 
he did not think that he met the requirements of his 
employment.  Rehabilitation had been tried, but this had 
seemed to make his pain worse.  He was unable to tolerate 
lumbar stabilization exercises.  He displayed muscle guarding 
and his pain was consistent, frequent in nature and of 
moderate severity.  The examiner recommended a 20 percent 
whole person impairment.

The veteran was afforded VA neurological and orthopedic 
examinations in June 1998.  During the June 6 neurological 
examination, he claimed to have intermittent low back pain 
that radiated into his hips.  He did indicate that there were 
periods when he was pain free.  Movements, such as turning 
too quickly, produced pain.  There was no pain radiating into 
the legs.  He was able to work through the pain, although he 
stated that the pain would measure a 10 out of 10.  There was 
no bowel or bladder dysfunction present.  The motor 
examination was 5/5 in all muscle groups and there was normal 
tone and no focal atrophy.  Pinprick and light touch were 
intact.  His reflexes were 2/5 at the patellae and the 
ankles.  The diagnosis was chronic low back pain with no 
evidence of radiculopathy (despite his known diagnosis of 
spondylolisthesis).  The examiner commented that there was no 
need for an EMG since there was no evidence of radiculopathy.  
It was also noted that it was hard to say how the disability 
affected his ability to work because there was no indication 
of any neurological deficits.

An orthopedic examination was performed on June 25.  The 
veteran stated that he worked as an independent contractor as 
a carpenter.  He reported that his back pain had gotten 
progressively worse over the past 20 years.  He complained of 
experiencing occasional bilateral leg numbness and pain into 
both lower extremities.  He did have exacerbations which 
would result in decreased range of motion and a decreased 
tolerance to activities.  The objective examination found no 
midline tenderness.  There were mild spasms of the paraspinal 
musculature.  He displayed normal flexion of 95 degrees and 
extension of about 10 degrees, which was limited by 
complaints of pain.  Bilateral lateral flexion was to 40 
degrees and bilateral rotation was to 35 degrees.  The only 
significant motion which produced pain was extension.  He 
displayed 2+ patella and Achilles reflexes.  There was no 
Babinski's sign.  Sensation and functioning of both lower 
extremities were normal.  Straight leg raises were negative.  
He was able to stand on his tiptoes and heels without 
difficulty and his strength was 5/5 bilaterally.  An x-ray 
revealed Grade I spondylolisthesis with apparent stenosis of 
the foramen.  The diagnosis was Grade I spondylolisthesis 
with apparent stenosis of the foramen.  The examiner 
commented that exacerbations of his pain would limit his 
activities.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 20 percent for the service-
connected spondylolisthesis and degenerative disc disease 
(DDD) at L4-L5 and L5-S1 is not warranted.  The objective 
evidence does not indicate that he has more than moderate 
intervertebral disc syndrome.  The evidence does not suggest 
that his condition is severe or pronounced in nature.  He 
does not display persistent symptoms compatible with sciatic 
neuropathy.  While he reported subjective symptoms of leg 
numbness and pain into the hips, the objective evidence did 
not confirm the presence of radiculopathy.  Muscle strength 
and tone were normal and there was no indication of muscle 
atrophy.  Sensation in the lower extremities was intact.  
Mild spasms were present but there was no midline tenderness.  
The only significant motion that was limited was his 
extension; other ranges of motion were good.  Finally, his 
reflexes were intact.  While the examiner indicated that his 
intermittent episodes of pain would limit his activities, 
there was no evidence of the existence of weakened movement, 
excess fatigability, incoordination, swelling, deformity or 
atrophy of disuse.  Moreover, there was no objective 
indication of listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  Therefore, there is no 
objective evidence that would support a finding of 
entitlement to an evaluation in excess of 20 percent for the 
service-connected spondylolisthesis and degenerative disc 
disease (DDD) at L4-L5 and L5-S1.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected spondylolisthesis and 
degenerative disc disease (DDD) at L4-L5 and L5-S1.


ORDER

An increased evaluation for the service-connected 
spondylolisthesis and degenerative disc disease (DDD) at L4-
L5 and L5-S1 is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

